Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is made of applicant’s amendment which was received by the office on October 24, 2022. Claims 2-5,7-8,10,12-17,22-31 are currently pending. 

Drawings
In view of the amendment filed on 10/24/2022 canceling claim 17 the objections made against the drawings in the office action of 7/22/2022 have been withdrawn. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 2-3,7-8,10,12-14,17,22,24 and 27-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0228953 to Siess et al. (Siess). 
In reference to at least claim 2
Siess teaches a blood pump which discloses a blood flow assist system (e.g. Figs. 3, 20,23) comprising: an impeller assembly (e.g. impeller assembly, Figs. 20 and 23) comprising an impeller shaft to rotate about a rotational axis of the impeller assembly (e.g. integral with attached blades 231; impeller shaft formed as outer periphery tubular structure of lumen passage 233, Figs. 20,23), one or more driven magnets positioned over an outside surface of the impeller shaft (e.g. magnets 270 are driven to cause rotation, para. [0023], [0088]), and an impeller component comprising an inside surface disposed on the outside surface of the impeller shaft (e.g. impeller component, Figs. 20 and 23), the impeller component comprising a distal portion comprising a blade (e.g. distal portion of the impeller include a blade 231, Figs. 19-23) and a proximal portion disposed over the one or more driven magnets (e.g. proximal portion of the impeller includes a portion that includes driven magnets 270, Fig. 20, para. [0088]), the impeller shaft including a lumen extending from a distal end of the impeller shaft to a proximal end of the impeller shaft (e.g. impeller shaft formed as outer periphery tubular structure of lumen passage 233, Figs. 20,23), the distal end of the impeller shaft and a distal end of the lumen disposed distal of a distal end of the blade of the impeller (e.g. distal end of the impeller shaft and lumen is distal of blade 231, Figs. 20,23); a drive unit configured to impart rotation to the impeller shaft and the impeller component (e.g. drive unit 5, Fig. 3 is proximal the impeller assembly 203 and includes an electrical unit within portion 211 and include drive magnets 271, Fig. 20, para. [0085], [0088]), at least a portion of the drive unit positioned distal the proximal end of the impeller shaft (e.g. drive bearing 211,206 between the drive magnet 271 and the impeller assembly, Figs. 20, 23, para. [0085], [0088]); a primary flow pathway along an exterior surface of the impeller component (e.g. blood flow along an exterior of the impeller component, Figs. 20, 23); and a secondary flow pathway along the lumen of the impeller shaft (e.g. a blood flow along the lumen 233, Figs. 20, 23), the secondary flow pathway extending from the distal end of the lumen, the rotational axis intersecting the secondary flow pathway within the lumen (e.g. a blood flow along the lumen 233, Figs. 20, 23), wherein, during operation of the blood flow assist system, blood is pumped proximally along the primary flow pathway and the secondary flow pathway (e.g. blood is pump proximally along the primary and secondary flow paths, Figs. 20, 23).


    PNG
    media_image1.png
    625
    680
    media_image1.png
    Greyscale

In reference to at least claim 3
Siess discloses wherein, during operation of the blood flow assist system, blood pumped along the secondary flow pathway flows between the proximal end of the impeller shaft and the drive unit (e.g. a blood flow along the lumen 233 flows between the proximal end and the drive unit, Figs. 20, 23). 
In reference to at least claim 7
Siess discloses the impeller assembly disposed in the pump housing (e.g. impeller assembly is located within a pump casing, 2, Fig. 1, para. [0074], [0084]-[0085]).
In reference to at least claim 8
Siess teaches a blood pump which discloses a blood flow assist system (e.g. Figs. 3, 20,23) comprising: a pump housing (e.g. pump casing, 2, Fig. 1, para. [0074], [0084]-[0085]), an impeller assembly (e.g. impeller assembly, Figs. 20 and 23) comprising a rotatable member comprising a shaft (e.g. integral with attached blades 231; impeller shaft formed as outer periphery tubular structure of lumen passage 233, Figs. 20,23), an impeller mounted on the shaft, the impeller having a blade projecting therefrom (e.g. impeller includes a blade 231, Figs. 19-23)  the impeller assembly disposed in the pump housing (e.g. impeller assembly is located within a pump casing, 2, Fig. 1, para. [0074], [0084]-[0085]) and configured to rotate relative to the pump housing (e.g. rotation of the blades 231, para. [0086]), a lumen extending from an inlet of the shaft disposed distal to a distal end of the blade along a longitudinal axis of the impeller assembly (e.g. impeller shaft formed as outer periphery tubular structure of lumen passage 233, Figs. 20,23); a primary flow pathway between an exterior surface of the impeller assembly and the pump housing (e.g. blood flow along an exterior of the impeller component, Figs. 20, 23); a secondary flow pathway along the lumen, blood in the secondary flow path flowing at a central rotational axis of the impeller assembly during operation of the blood flow assist system (e.g. a blood flow along the lumen 233, Figs. 20, 23), a drive unit configured to impart rotation to the impeller assembly (e.g. drive unit 5, Fig. 3 is proximal the impeller assembly 203 and includes an electrical unit within portion 211 and include drive magnets 271, Fig. 20, para. [0085], [0088]), wherein, during operation of the blood flow assist system, blood is pumped proximally along the primary flow pathway and the secondary flow pathway (e.g. blood is pump proximally along the primary and secondary flow paths, Figs. 20, 23).
In reference to at least claim 10
Siess discloses wherein the impeller is a first impeller, the blood flow assist system further comprising a second impeller disposed on the impeller shaft spaced apart proximally from the first impeller along the impeller shaft (e.g. secondary impeller 235 spaced apart proximally from the first impeller 231, Fig. 23).
In reference to at least claim 12
Siess discloses wherein the impeller shaft, the second impeller, and the flange form an integrated rotor core, the first impeller attached to the integrated rotor core (e.g. form an integral piece, Figs. 20, 23).
In reference to at least claim 13
Siess discloses wherein the impeller shaft, the first impeller, the second impeller, and the flange form a unitary body (e.g. form a unitary piece, Figs. 20, 23).
In reference to at least claim 14
Siess discloses wherein, during operation of the blood flow assist system, blood pumped along the secondary flow pathway flows between a proximal end of the impeller shaft and the drive unit (e.g. a blood flow along the lumen 233 flows between the proximal end and the drive unit, Figs. 20, 23). 
In reference to at least claim 17
Siess discloses a kit comprising: the blood flow assist system of Claim 8 (see rejection above), and further comprising: a motor assembly configured to impart rotation to the impeller (e.g. stator of an electric motor, para. [0075]); and a power wire electrically connected to the motor assembly (e.g. a catheter containing a wire provides power to the blood pump, Fig. 35 para. [0074], [0097]). 
In reference to at least claim 22
Siess discloses a sleeve bearing distal the impeller component (e.g. sleeve bearing 210, Figs. 19-23), the sleeve bearing disposed about the impeller shaft such that, during rotation of the impeller shaft, an exterior surface of the impeller shaft at a selected axial location is cyclically exposed to blood during operation of the blood flow assist system (e.g. sleeve bearing 210 disposed about the impeller shaft, portions of tubular structure of the lumen are left exposed to the blood flow, Figs. 20,23).
In reference to at least claim 24
Siess discloses a sleeve bearing distal the impeller  (e.g. sleeve bearing 210, Figs. 19-23), the sleeve bearing disposed about the impeller shaft such that, during rotation of the impeller shaft, an exterior surface of the impeller shaft at a selected axial location is cyclically exposed to blood during operation of the blood flow assist system (e.g. sleeve bearing 210 disposed about the impeller shaft, portions of the tubular structure of the lumen are left exposed to the blood flow, Figs. 20,23).
In reference to at least claim 27
Siess discloses wherein the impeller shaft comprises a flange disposed transverse to the rotational axis of the impeller assembly (e.g. surface attached to secondary impeller 235 is transverse to the rotational axis, Fig. 23 para. [0089]), the lumen extending through the flange (e.g. surface attached to secondary impeller 235 lumen extends therethrough, Fig. 23 para. [0089]). 
In reference to at least claim 28
Siess discloses wherein the one or more driven magnets is disposed distal a distal face of the flange (e.g. magnets 270 disposed distal a distal face of the flange, Figs. 20, 23). 
In reference to at least claim 29
Siess discloses wherein the proximal portion of the impeller component is coupled with the flange (e.g. proximal portion of the impeller component that contains the driven magnets is coupled with surface containing second impeller 235, Figs. 20, 23).
In reference to at least claim 30
Siess discloses wherein the rotatable member further comprises a flange (e.g. surface attached to secondary impeller 235, Fig. 23) disposed at a proximal end of the shaft, the flange extending non-parallel relative to the central rotational axis (e.g. surface attached to secondary impeller 235 is non-parallel to the central axis, Fig. 23 para. [0089]). 
In reference to at least claim 31
Siess discloses wherein the lumen extends to an opening at the flange (e.g. surface attached to secondary impeller 235 lumen extends therethrough, Figs. 20, 23 para. [0089]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0228953 to Siess et al. (Siess) in view of US 2014/0275722 to Zimmermann et al. (Zimmermann) (previously cited).
In reference to at least claim 4
Siess teaches a blood flow assist system according to claim 3. Siess further discloses wherein the drive unit comprises a drive magnet (e.g. drive unit 5, Fig. 3 is proximal the impeller assembly 203 and includes an electrical unit within portion 211 and include drive magnets 271, Fig. 20, para. [0085], [0088]), the blood flow assist system further comprising a drive bearing between the drive magnet and the impeller assembly (e.g. drive bearing 211,206 between the drive magnet 271 and the impeller assembly, Figs. 20, 23, para. [0085], [0088]) and describes a concave bearing surface to mate with a convex bearing surface associated with the impeller and the surfaces being adjacent the second flow pathway (e.g. convex bearing surface 265 shaped to fit within the concave bearing surface 263, Figs. 20, 23, para. [0085], [0087]) but does not explicitly teach the drive bearing comprising a convex bearing surface having a plurality of distally-projecting segments, the plurality of distally-projecting segments spaced apart circumferentially to define at least one channel between adjacent segments, the second flow pathway comprising the at least one channel.
Zimmermann, in the analogous art of blood pumps, teaches blood pump rotor bearings which discloses a convex/concave bearing arrangements (e.g. para. [0003]-[0004]) wherein the rotor bearing is concave and mates with a convex bearing surface comprising a plurality of distally projecting segments, the plurality of distally-projecting segments spaced apart circumferentially to define at least one channel between adjacent segments (e.g. Figs. 3A, 4, 7-8, para. [0040]-[0050]). This arrangement forms a ball and socket having convex and concave engaging surfaces (e.g. para. [0007]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Siess to switch the convex/concave relationship as desired and to include the projections with channels as taught by Zimmermann in order to yield the predictable result of providing fluid washed bearings allowing the bearing to be lubricated by the blood flow.
In reference to at least claim 5
Siess modified by Zimmermann teaches a system according to claim 4. Siess modified by Zimmerman further discloses wherein the at least one channel extends outwardly from a central hollow (e.g. ‘722, extends out from a central hollow of the rotor “impeller shaft”, Figs. 4-8, para. [0040]-[0050]) the secondary flow pathway comprising the central hollow (e.g. “secondary flow” is through the lumen of the impeller shaft, Figs. 1-2, para. [0053]-[0054]).
In reference to at least claim 15
Siess teaches a blood flow assist system according to claim 14. Siess further discloses wherein the drive unit comprises a drive magnet (e.g. drive unit 5, Fig. 3 is proximal the impeller assembly 203 and includes an electrical unit within portion 211 and include drive magnets 271, Fig. 20, para. [0085], [0088]), the blood flow assist system further comprising a drive bearing between the drive magnet and the impeller assembly (e.g. drive bearing 211,206 between the drive magnet 271 and the impeller assembly, Figs. 20, 23, para. [0085], [0088]) and describes a concave bearing surface to mate with a convex bearing surface associated with the impeller and the surfaces being adjacent the second flow pathway (e.g. convex bearing surface 265 shaped to fit within the concave bearing surface 263, Figs. 20, 23, para. [0085], [0087]) but does not explicitly teach the drive bearing comprising a convex bearing surface having a plurality of distally-projecting segments, the plurality of distally-projecting segments spaced apart circumferentially to define at least one channel between adjacent segments, the second flow pathway comprising the at least one channel.
Zimmermann, in the analogous art of blood pumps, teaches blood pump rotor bearings which discloses a convex/concave bearing arrangements (e.g. para. [0003]-[0004]) wherein the rotor bearing is concave and mates with a convex bearing surface comprising a plurality of distally projecting segments, the plurality of distally-projecting segments spaced apart circumferentially to define at least one channel between adjacent segments (e.g. Figs. 3A,, 4, 7-8, para. [0040]-[0050]). This arrangement forms a ball and socket having convex and concave engaging surfaces (e.g. para. [0007]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Siess to switch the convex/concave relationship as desired and to include the projections with channels as taught by Zimmerman in order to yield the predictable result of providing fluid washed bearings allowing the bearing to be lubricated by the blood flow.
In reference to at least claim 16
Siess modified by Zimmermann teaches a system according to claim 15. Siess modified by Zimmermann further discloses wherein the at least one channel extends outwardly from a central hollow (e.g. ‘722, extends out from a central hollow of the rotor “impeller shaft”, Figs. 4-8, para. [0040]-[0050]) the secondary flow pathway comprising the central hollow (e.g. “secondary flow” is through the lumen of the impeller shaft, Figs. 1-2, para. [0053]-[0054]).

Claim(s) 23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0228953 to Siess et al. (Siess) in view of US 2014/0128659 to Heuring et al. (Heuring) (previously cited). 
In reference to at least claim 23
Siess teaches a blood flow assist system according to claim 7 but does not explicitly teach a support structure coupled to or formed with the pump housing, the support structure comprising struts configured to contact a blood vessel wall to maintain spacing of the pump housing from the blood vessel wall.
Heuring, within the analogous art of blood pumps, discloses a blood pump (e.g. 110, Fig. 1E) that includes a support structure coupled to or formed with the pump housing (e.g. support structure and support members 120, 121 are associated with the housing 114, Fig. 1E, para. [0098]), the support structure comprising struts configured to contact a blood vessel wall to maintain spacing of the pump housing from the blood vessel wall (e.g. support structures and support members 120, 121 include struts that maintain spacing of the pump housing from the vessel wall, Figs. 1C-1E).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Siess to include a support structure coupled to or formed with the pump housing, the support structure comprising struts as taught by Heuring in order to yield the predictable result of providing a structure to anchor the pump to the vessel wall providing stability that allows patient mobility and ambulation while reducing vessel injury (e.g. ‘659, para. [0084]). 
In reference to at least claim 25
Siess teaches a blood flow assist system according to claim 8 but does not explicitly teach a support structure coupled to or formed with the pump housing, the support structure comprising struts configured to contact a blood vessel wall to maintain spacing of the pump housing from the blood vessel wall.
Heuring, within the analogous art of blood pumps, discloses a blood pump (e.g. 110, Fig. 1E) that includes a support structure coupled to or formed with the pump housing (e.g. support structure and support members 120, 121 are associated with the housing 114, Fig. 1E, para. [0098]), the support structure comprising struts configured to contact a blood vessel wall to maintain spacing of the pump housing from the blood vessel wall (e.g. support structures and support members 120, 121 include struts that maintain spacing of the pump housing from the vessel wall, Figs. 1C-1E).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Siess to include a support structure coupled to or formed with the pump housing, the support structure comprising struts as taught by Heuring in order to yield the predictable result of providing a structure to anchor the pump to the vessel wall providing stability that allows patient mobility and ambulation while reducing vessel injury (e.g. ‘659, para. [0084]). 

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0228953 to Siess et al. (Siess) in view of US Patent No. 6,527,699 to Goldowsky (Goldowsky). 
In reference to at least claim 26
Siess teaches a blood flow assist system according to claim 2. Siess further discloses wherein the distal portion of the impeller component comprises an impeller (e.g. 203, Figs. 20, 23) but does not explicitly teach the proximal portion of the impeller component comprises a fairing disposed proximal the impeller.
Goldowsky teaches a magnetic suspension pump which discloses fairings (e.g. 6, 29, Fig. 1-3, 7)  located at an inlet and an outlet that provide a streamline outline and reduce flow turbulence and separation (e.g. Col. 5, l. 63 – Col. 6, l. 42, Col. 6, ll. 28-42). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Siess to include a fairing disposed proximal the impeller on a proximal portion of the impeller component as taught by Goldowsky in order to yield the predictable result of providing a structure that reduces flow turbulence and separation. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 2 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2010/0174131 to Foster which teaches a reduced diameter axial rotary pump for cardiac assist (Fig. 14).  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844. The examiner can normally be reached Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JG/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792